Case 2:21-cr-00111-FMO Document 9 Filed 07/15/21 Page 1 of 4 Page ID #:26




  1



  3

  4

  5

  6                         UNITED STATES DISTRICT COURT
  7                        CENTRAL DISTRICT OF CALIFORNIA
  8
      ~ UNITED STATES OF AMERICA,
  9

 10                                  Plaintiff,        CASE NO.
 11                        v.                                           CR 21-111-FMO
      DEON LEWESE LOWERY
 12                                                  )ORDER OF DETENTION
 13

 14                                  Defendant. )
 15

 16                                                      I.

 17       A. O       On motion of the Government in a case allegedly involving:
 18            1.()     a crime of violence.
 19           2.()      an offense with maximum sentence of life imprisonment or death.
 20            3.()     a narcotics or controlled substance offense with maximum sentence
21                     often or more years .
22            4.()     any felony -where the defendant has been convicted of two or more
23                     prior offenses described above.
24            5. O     any felony that is not otherwise a crime of violence that involves a
25                      minor victim, or possession or use of a firearm or destructive device
26                     or any other dangerous weapon, or a failure to register under 18
27                      U.S.0 § 2250.
28        B.(~       On motion by the Government /( )on Court's own motion, in a case

                                ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

      CR-94(06/07)                                                                      Page 1 of4 ~
Case 2:21-cr-00111-FMO Document 9 Filed 07/15/21 Page 2 of 4 Page ID #:27




                             allegedly involving:
  2 ',          (~           On the further allegation by the Government o£
  3               1. (~         a serious risk that the defendant will flee.
  4               2. (~         a serious risk that the defendant will:
  5                     a. Oobstruct or attempt to obstruct justice.
  6                     b. Othreaten, injure, or intimidate a prospective witness or juror or
  7                             attempt to do so.
  8          C. The Government()is/(~ is not entitled to a rebuttable presumption that no
  9               condition or combination of conditions will reasonably assure the defendant's
 10               appearance as required and the safety of any person or the community.
 11

 12                                                          II.

 13          A.(~            The Court finds that no condition or combination of conditions will
 14                          reasonably assure:
 15               1. (~         the appearance of the defendant as required.
 16                     (~      and/or
 17              2. (~          the safety of any person or the community.
 18          B. O            The Court finds that the defendant has not rebutted by sufficient
 19                          evidence to the contrary the presumption provided by statute.
20

21                                                          III.

22           The Court has considered:
23           A. the nature and circumstances ofthe offenses) charged, including whether the
24               offense is a crime of violence, a Federal crime ofterrorism, or involves a minor
25               victim or a controlled substance, firearm, explosive, or destructive device;
26           B. the weight of evidence against the defendant;
?~           C. the history and characteristics of the defendant; and
28           D. the nature and seriousness of the danger to any person or to the community.

                                     ORDER OF DETENTION AFTER HEARING (I8 U.S.C. §3142(1))

         CR-94(06/07)                                                                        Page 2 of ~
Case 2:21-cr-00111-FMO Document 9 Filed 07/15/21 Page 3 of 4 Page ID #:28




  1                                                      IV.
           The Court also has considered all the evidence adduced at the hearing and the
  J        arguments        and/or    statements of counsel, and                 the    Pretrial   Services
           Report/recommendation.
  5
  6'                                                     V.
  7        The Court bases the foregoing findings) on the following:
           A.(~          As to flight risk:
  9         The factors outlined in the pretrial services report.

 10

 11

 12

 13

 14

 l~

 ~~        B. (~/)       As to danger:
 (7         The factors outlined in the pretrial services report.

 18

 19

 20

 21
 ~~

~;

24                                                      VI.
25         A. O          The Court finds that a serious risk exists that the defendant will:
26                    1. Oobstruct or attempt to obstruct justice.
 ~~                   2.( )attempt to/( )threaten, injure or intimidate a witness or juror.
?g

                                  ORDER OF DETENTION AFTER HEARING(18 U.S.C.§3142(1))

       CR-94(06/07)                                                                                  Page 3 of4
Case 2:21-cr-00111-FMO Document 9 Filed 07/15/21 Page 4 of 4 Page ID #:29




  1        B. The Court bases the foregoing findings) on the following:


  3

  4

  5

  6

  7

  R

                                                      VII.
 ►o
           A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
 12        B. IT IS FURTHER ORDERED that the defendant be committed to the custody
 13             of the Attorney General for confinement in a corrections facility separate, to
 14             the extent practicable, from persons awaiting or serving sentences or being
 1J            held in custody pending appeal.
 16        C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
 l7             opportunity for private consultation with counsel.
 18       D. IT IS FURTHER ORDERED that, on order of a Court of the United States
 19             or on request of any attorney for the Government, the person in charge of the
 ?p             corrections facility in which the defendant is confined deliver the defendant
 21             to a United States marshal for the purpose of an appearance in connection
 ~~             with a court proceeding.
 ~;
 24
 7j

                                                                         ~~ ~~..rYY1,t~
 26   DATED: 7/15/2021
                                                    UNIT         STATES MAGISTRATE NDGE
 ?~
 28

                               ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

      CR-94 (06/07)                                                                       Page 4 of 4
